DETAILED ACTION

Response to Amendment
The Amendment filed 09/12/2022 has been entered.  Claims 1-7 remain pending in the application.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by She et al. (US 20170043395 A1).
Regarding claims 1-6, She teaches a “material is provided for forming a part using a manufacturing system” (which reads upon “for a shaped metal object”, as recited in the instant claim; paragraph [0008]).  She teaches that “each of the particles includes a metal powder core encapsulated by a non-metal coating” (which reads upon “a powder particle, comprising a powder body made of metal; and an identification portion provided on or in the powder body”, as recited in instant claim 1; which reads upon “wherein the identification portion is provided on a surface of the powder body”, as recited in instant claim 2; paragraph [0008]; a non-metal coating reads on the broadest reasonable interpretation of an identification portion).  She teaches that “the coating of at least one of the particles may be configured from or otherwise include at least one of the following materials: alkoxysilane, aminosilane, organic phospholic acid, nitride, fluoride, epoxy, thiol, disulphide, thoilate, triazol, alkylphosphonic acids, fluoropolymers, silicones, polypyrrol, polyanyline, and other polymeric assembled monolayers” (which reads upon “configured to distinguish the leftover powder particles in the used powder particles from the impurity in the used powder particles to reuse the leftover powder particles”, as recited in instant claim 1; which reads upon “wherein the identification portion has a color different from a color of the powder body”, as recited in instant claim 3; which reads upon “wherein the identification portion is formed of a colored polymer”, as recited in instant claim 4; paragraph [0016]; silicone is a bright red; impurities are not bright red thus the art reads on configured to distinguish the leftover powder particles in the used powder particles from the impurity in the used powder particles to reuse the leftover powder particles).  She teaches that “the coating 14 may also be adapted to partially or substantially completely decompose and/or volatize in order to partially or substantially completely expose the core 12 for subsequent additive manufacturing” (which reads upon “wherein the identification portion is decreased or modified at a sintering temperature at which the powder particle is sintered”, as recited in instant claim 5; paragraph [0031]).  She teaches that “before being encapsulated within the coating 14, the core 12 may be degassed to remove entrained gas, adsorbates and/or moisture therefrom” (which reads upon “fabricating a powder body made of metal”, as recited in instant claim 6; paragraph [0028]).  She teaches that “the coating material may be deposited on the core 12 to form the coating 14” (which reads upon “coating the powder body with a material forming an identification portion”, as recited in the instant claim; paragraph [0033]).  

9.	Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tejada Palacios et al. (US 20170120528 A1).
Regarding claims 1-2 and 6, Tejada Palacios teaches “a magnetic nanoparticle portion (which) is embedded in the 3D printing material portion in such a way that the 3D printing material blend is encoded with a uniquely identifiable predetermined code” (which reads upon “for a shaped metal object”, as recited in the instant claim; paragraph [0005]).  Tejada Palacios teaches that “superparamagnetic compounds include FePt: iron-platinum alloys FePd: iron-paladium alloys” (which reads upon “metal”, as recited in the instant claim; paragraph [0039]).  Tejada Palacios teaches that “the at least first quantity of magnetic nanoparticle material may comprise at least a first fraction of a nanoparticle material coated with a first coating” (which reads upon “a powder particle for a shaped metal object, comprising a powder body made of metal; and an identification portion provided on or in the powder body”, as recited in the instant claim; which reads upon “wherein the identification portion is provided on a surface of the powder body”, as recited in the instant claim; which reads upon “fabricating a powder body made of metal; and coating the powder body with a material forming an identification portion”, as recited in the instant claim; paragraph [0084]).  Tejada Palacios teaches that “coating of the nanoparticle material may be another encoding parameter” (paragraph [0084]).  Tejada Palacios teaches that “the same material with different coating would correspond to a different unit of information” (which reads upon “an identification portion provided on or in the powder body and configured to distinguish the leftover powder particles in the used powder particles from the impurity in the used powder particles to reuse the leftover powder particles”, as recited in the instant claim; paragraph [0084]).  Tejada Palacios teaches that “AC current from an AC source 650 flowing through the coils 605 of excitation element 610 generates an AC field 615” (paragraph [0166]).  Tejada Palacios teaches that “presence of a 3D printing material blend 620 changes the magnetic flux and thereby the induced voltage in detecting coil 625 of detecting element 630, and that excitation element 610 and detecting element 630 comprise a sensor of 3D printing unit 600” (paragraph [0166]).  Tejada Palacios teaches that “as the 3D printing material blend passes through the sensor 600, the induced voltage changes in the detecting coil 625, and that these changes may be recorded by a post processing unit so that the AC susceptibility may be calculated and, e.g., compared with stored AC susceptibility values to identify the taggant” (paragraph [0166]).  

Claim 7 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by McFarland et al. (US 20160193696 A1).
Regarding claim 7, McFarland teaches that “at the end of the build, powder material contained in the powder bed 104 may be pushed into chutes 116 by raising the build platform 102, and that this powder material is filtered and recirculated to hopper 121 for the next build” (which reads upon “wherein, when the fabrication of the shaped metal object is completed, the shaped metal object is embedded in used powder particles that contain leftover powder particles, which were not used for the fabrication of the shaped metal object, and impurity, which is other than the leftover powder particles, and to reuse the leftover powder particles”, as recited in the instant claim; paragraph [0067]).  McFarland teaches that “a recirculation loop 120 is provided for recirculating powder material that is not used to build the object back to the storage hopper 121” (which reads upon “a sorting device for powder particles used for fabrication of a shaped metal object, the sorting device comprising”, as recited in the instant claim; paragraph [0054]).  McFarland teaches that “at either end of the build chamber 117 in a direction that the wiper 109 moves are chutes 116 for collecting powder material that is wiped from the working area, and that the chutes 116 channel the powder into a collection hopper 128” (which reads upon “used powder particles that contain leftover powder particles, which were not used for the fabrication of the shaped metal object, and impurity, which is other than the leftover powder particles”, as recited in the instant claim; paragraph [0054]).  McFarland teaches that “associated with the collection hopper 128 is a sensor 129 for measuring a property of the collected powder material, for example, the sensor 129 may be a spectrometer for measuring chemical properties of the powder material” (which reads upon “a sensor unit identifying an identification portion provided on or in a powder body of each of the powder particles”, as recited in the instant claim; paragraph [0054]; chemical properties read on identification portion).  McFarland teaches that “a sensor 119 is provided on the output from the intermediate hopper 118 to detect a ratio of micro build particles, in this embodiment, particles less than 10 micrometres, in the powder material dispensed from intermediate hopper 118” (paragraph [0056]).  McFarland teaches that “signals from the sensor 119 are sent to computer 122 (indicated by the dashed and double dotted line), for example, sensor 119 may be a device for determining particle size from diffraction or scattering of a laser beam” (paragraph [0056]).  McFarland teaches that “the powder material output from the intermediate hopper 118 is directed towards a micro build particle filter 124 or a bypass line 125 for bypassing the filter 124 by a movable baffle 123” (which reads upon “a sorting unit sorting the powder particles based on a result of identification performed by the sensor unit to distinguish the leftover powder particles in the used powder particles from the impurity in the used powder particles to reuse the leftover powder particles”, as recited in the instant claim; paragraph [0057]).  McFarland teaches that “the powder from collection hopper 128 is passed to threshold filter 126, which removes conglomerates, formed during the melting process, from the collected powder material” (which reads upon “a sorting unit sorting the powder particles based on a result of identification performed by the sensor unit to distinguish the leftover powder particles in the used powder particles from the impurity in the used powder particles to reuse the leftover powder particles”, as recited in the instant claim; paragraph [0062]; conglomerates reads on impurities).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.  Applicant argues that independent claim 1 has been amended to first specify that the shaped metal object is embedded in (or surrounded by) used powder particles that contain leftover powder particles and impurity, and to further clarify that the identification portion is configured to distinguish the leftover powder particles in the used powder particles from the impurity in the used powder particles to reuse the leftover powder particles (remarks, page 5).  Applicant argues that neither She nor Tejada discloses, suggests or teaches "an identification portion ... configured to distinguish the leftover powder particles in the used powder particles from the impurity in the used powder particles to reuse the leftover powder particles."  (remarks, page 6).  Applicant further argues that neither She nor Tejada discusses the need of distinguishing leftover powder particles from impurity in used powder particles that surround a shaped metal object when the fabrication of the shaped metal object is completed and that contain the leftover powder particles, which were not used for fabrication of the shaped metal object, and the impurity, which is other than the leftover powder particles (remarks, page 6).  This is not found convincing because claim 1 is to a single powder particle.  Applicants amendments and arguments regarding a shaped metal object embedded in used powder is intended use.  The particle can be used for fabrication of a shaped metal object.  Additionally, She teaches that “the coating of at least one of the particles may be configured from or otherwise include at least one of the following materials: alkoxysilane, aminosilane, organic phospholic acid, nitride, fluoride, epoxy, thiol, disulphide, thoilate, triazol, alkylphosphonic acids, fluoropolymers, silicones, polypyrrol, polyanyline, and other polymeric assembled monolayers” (which reads upon “configured to distinguish the leftover powder particles in the used powder particles from the impurity in the used powder particles to reuse the leftover powder particles”, as recited in instant claim 1; paragraph [0016]; silicone is a bright red; impurities are not bright red thus the art reads on configured to distinguish the leftover powder particles in the used powder particles from the impurity in the used powder particles to reuse the leftover powder particles).  
Applicant argues that neither She nor Palacios discloses, teaches or suggests "[a] method of manufacturing powder particles used for fabrication of a shaped metal object, wherein when the fabrication of the shaped metal object is completed, the shaped metal object is embedded in used powder particles that contain leftover powder particles, which were not used for the fabrication of the shaped metal object, and impurity, which is other than the leftover powder particles, the method comprising: fabricating a powder body made of metal; and coating the powder body with a material forming an identification portion, wherein the identification portion is configured to distinguish the leftover powder particles in the used powder particles from the impurity in the used powder particles to reuse the leftover powder particles," as recited in independent claim 6 (remarks, page 6).  This is not found convincing because She teaches that “the coating of at least one of the particles may be configured from or otherwise include at least one of the following materials: alkoxysilane, aminosilane, organic phospholic acid, nitride, fluoride, epoxy, thiol, disulphide, thoilate, triazol, alkylphosphonic acids, fluoropolymers, silicones, polypyrrol, polyanyline, and other polymeric assembled monolayers” (paragraph [0016]; silicone is a bright red; impurities are not bright red thus the art reads on configured to distinguish the leftover powder particles in the used powder particles from the impurity in the used powder particles to reuse the leftover powder particles).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733